           Case 6:19-cv-01062-MK          Document 1         Filed 07/08/19    Page 1 of 18




    Jeff Napoli, OSB #990868
    Email: inapoli@gnslawqroup.com
    Veronica R. Rodriguez, OSB #181818
    Email: veronica@q nslawgroup.com
    Gilroy I Napoli I Short Law Group
    12755 SW 69th Avenue, Suite 200
    Portland, OR 97223
    Phone: 503/ 7 47 -7198
    Fax: 503 I 7 47 -2951
          Of Attorneys for Plaintiff




                        UNITED STATES DISTRICT COURT

                                DISTRICT OF OREGON
                                                                         C    IVIL NO
    MICHAEL EVANS
                              Plaintiff                            COMPLAINT AND DEMAND
                                             ,
                                                                          FOR JURY TRIAL
           V
                                                              (42 USC 2000e; 42 USC 1981;
    G   UARANTY RV , lNC., abn                                Title Vll; ORS 659A.030, ORS
    G   UARANTY RV CENTERS
                                                             659A.199, ORS 659A.230, ORS
                              Defendant                      659A.040, ORS 659A.109, ORS
                                                             659A.112, ORS 659A.118, ORS
                                                                652.355, ORS 653.060, ORS
                                                                659A.355 and ORS 653.601)



                                  Nature of the Action
                                                      1.

          This is an action for employment discrimination brought to secure
   relief, legal and equitable, for discrimination and harassment, retaliation
   and hostile work environment on the basis of race in violation of 42 U.S.C


COMPLAINT AND DEMAND FOR JURY TRIAL                                                           PAGE   -   1


                             GTLROY   I   NAPOLT   I SHORT LAW GROUP
                                         Attorneys at Law
                                12755 SW 69rh Avenue, Suite 2OO
                                       Portland, OR 57223
                           Phone: (503) 747-7194 | Fax: (503) 747-2951
                                  Email: mail@qnslawqroup.com
         Case 6:19-cv-01062-MK        Document 1           Filed 07/08/19   Page 2 of 18




   $ 2000e (Title Vll of the Civil Rights Act of 1964, hereinafter "Title Vll")
    and 42 U.S.C. S 1981, ORS 659A.030, ORS 659A.199, ORS 6594.230,

   oRS 659A.040, ORS 659A.'109, ORS 659A.112, ORS 659A.1 18, ORS
   652.355, ORS 653.060, ORS 659A.355 and ORS 653.601.
                            Jurisdictional Allegations
                                                  2.

         This Court has federal question jurisdiction pursuant to 42 U.S.C                  S

   2000e ef seq.,42 U.S.C. S 1981,28 U.S.C SS 133'1 and 1343. Venue is
   proper in this Court pursuant to 28 U.S.C. S 1391.

                                                  3.

         Plaintiff filed a timely claim with the Equal Employment Opportunity
   Commission ('EEOC") raising the issues alleged herein.

                                                  4.

         Plaintiff has received the required Notice of Right to Sue from the
   EEOC authorizing Plaintiff to commence a civil action against the

   Defendant. Plaintiff has timely filed his Complaint.

                           General Factual Allegations
                                                  5.

         At all times mentioned herein, Plaintiff, Michael Evans, (hereinafter
   "Plaintiff") was a citizen of Junction City, Oregon.

                                                  6.

         Defendant, Guaranty RV, lnc., abn Guaranty RV Centers,
   (hereinafter "Defendant") was and is at all times herein mentioned                  a


COMPLAINT AND DEMAND FOR JURY          TRIAL                                           PAGE - 2
                            GILROY   I NAPOLI I SHORT   LAW GROUP
                                        Attorneys at Law
                               12755 SW 6gth Avenue, Suite 200
                                      Portland, OR 97223
                          Phone: (503) 747-7'198 | Fax: (503) 747-2951
                                 Email: mail@qnslawqrouo.com
               Case 6:19-cv-01062-MK              Document 1           Filed 07/08/19   Page 3 of 18




   domestic business corporation and is and was at all times herein

   mentioned doing business in Lane County, Oregon. At all material times,

   Defendant acted through its employees who were acting within the scope

   of their agency and employment for Defendant.

                                                              7.

           Plaintiff, a black male, was hired by Defendant on or about February
   2014. Defendant terminated Plaintiff's employment on or about April 10,

   2019.

                                                              8.

           During Plaintiff's employment, Defendant's employees, including but
   not limited to, Mark Nored, Shane Doyle, Kellan Quick, Kimberly Forte,
   and Katlin Deardorff, subjected Plaintiff to a course of racially

   discriminatory and harassing behavior which involved outrageous
   comments when referring to African-American people. These comments

   include but were not limited to:

           a. "nigger"
           b. "jungle fever"
           c. "Driving Miss Daisy"
           d. "The Jeffersons"
           e. "monkey"
           f   .   "spear   ch ucker"

           g. "get a noose"
           h. "lynch"

COMPLAINT AND DEMAND FOR JURY                      TRIAL                                               PAGE   .3
                                     GILROY I NAPOLI I SHORT LAW GROUP
                                                    Attorneys at Law
                                         '1
                                              2755 SW 69rh Avenue, Suite 200
                                                   Portland, OR 97223
                                   Ph one:    (503) 747-7198 I Fax: (503) 747-2951
                                              Email: mail@qnslawqrouD.com
          Case 6:19-cv-01062-MK          Document 1           Filed 07/08/19   Page 4 of 18




          i.   "token black in the room"
          j,   "the black guy"

          k. "the big black guy"
                                                     L
          During Plaintiff's employment, Defendant's employees, including but

   not limited to, Mark Nored, Shane Doyle, Kellan Quick, Kimberly Forte,

   and Katlin Deardorff, subjected Plaintiff to a course of racially
   discriminatory and harassing behavior which involved outrageous actions
   and disparate treatment regarding African-American people. These

   actions include but were not limited to:
          a. Defendant routinely refusing to assign Plaintiff promising sales
               leads, even though sales leads are supposed to be assigned
               using a neutral "turn" system where leads are distributed in a set

               order.

          b. Defendant ridiculed and berated Complainant in front of the rest
               of the sales staff.
          c.   Refusing to compensate Plaintiff with supplemental hourly pay.

          d. Another employee driving slowly past Plaintiff while displaying                       a

               confederate flag in his window.
          e. Referring to Plaintiff's office as his "cage" and make comments
               about him needing to stay "locked up" in his office.
   IIII
   ilil
COMPLAINT AND DEMAND FOR JURY TRIAL                                                           PAGE - 4
                                 GILROY I NAPOLI I SHORT LAW GROUP
                                           Attorneys at Law
                                   12755 SW 69rh Avenue, Suite 200
                                          Portland, OR 97223
                              Phone: (503) 747-7198 | Fax: (503) 747-2951
                                     Email: mail@qnslaworoup.com
                Case 6:19-cv-01062-MK          Document 1           Filed 07/08/19   Page 5 of 18




                                                           10.

                On or about December 10,2015, Plaintiff suffered a serious knee

    injury while attending a company-sponsored employee retreat at a football
    f   ield.

                                                           11.

                Plaintiff filed a workers' compensation claim.

                                                           12.

                ln retaliation for Plaintiff's invocation of his rights under the Oregon
   workers' compensation system and because of his complaints about race
   discrimination, Defendant unlawfully adjusted Complainant's sales figures.

                                                           13.

                 laintiff complained about the unlawful adjustment to his sales
   figures, but it was never corrected.
                                                           14.

                Defendant has failed to appropriately engage in an interactive
   process with Plaintiff to accommodate his disabling injury.

                                                           15.

                Defendant expressed hostility toward Plaintiff due to his workplace

   injury and disabling medical condition and has even called Plaintiff "lazy"
   because of his restrictions.

                                                           16.

                Plaintiff's medical condition limits his ability to stand and to walk for
   prolonged periods because of pain. This adversely affects his ability to

COMPLAINT AND DEMAND FOR JURY                  TRIAL                                            PAGE   .   5

                                   GILROY    I NAPOLI I   SHORT LAW GROUP
                                                Attorneys at Law
                                         12755 SW 6grh Avenue, Suite   2OO
                                               Portland, OR 97223
                                 Phone    (503) 747-719a I Fax: (503) 747-295'l
                                          Email mail@onslawqroup.com
            Case 6:19-cv-01062-MK          Document 1           Filed 07/08/19   Page 6 of 18




     participate in sales shows and off-site events, which therefore affects his

     sales performance.
                                                        17.

            Plaintiff complained about racially offensive behavior that                   he

     learned occurred at a company dinner.
                                                        18.

            Plaintiff was retaliated against by other employees because he
     made complaints about racial discrimination and harassment, including
 .   overhearing a conversation between other employees that made him
     fearful that they were plotting to break into his vehicle to place items
     there that would likely lead to him being terminated. Plaintiff reported this
     incident to the police.
                                                        19.

            Defendant attempted to undermine Plaintiff's sales performance by

     depriving him of sales opportunities and interfering with his ability to
     close deals by denying him the same degree of negotiating flexibility
     afforded to other salespeople.
                                                        20.

            Defendant terminated Plaintiff in substantial part due to his

     opposition to unlawful employment practices in violation of ORS 659A and
     based on his race.

     IIII
     ilil
COMPLAINT AND DEMAND FOR JURY               TRIAL                                               PAGE - 6
                                 GILROY   I NAPOLI I   SHORT LAW GROUP
                                            Attorneys at Law
                                    12755 SW 6grh Avenue, Suite 2oo
                                           Portland, OR 97223
                               Phone: (503) 747-7'198 | Fax: (503) 747-2951
                                      Email: mail@qnslawqroup.com
          Case 6:19-cv-01062-MK             Document 1                      Filed 07/08/19   Page 7 of 18




                                                               21    .




          Defendant opposed the harassment and on multiple occasions

    complained to management personnel. The harassment never stopped.

                              FIRST CLAIM FOR RELIEF

                                       (42 U.S.C. S 1e81)

                                                               22.

          Plaintiff realleges paragraphs 1 through 21.
                                                               23.

          Defendant engaged in the treatment of Plaintiff as alleged above

    because of his race and/or because he complained about racial

    discrimination.

                                                               24.

          As a result of those acts, Plaintiff has suffered emotional distress all
    to his non-economic loss in the sum of $2,000,000.
                                                               25.
          As a result of being discharged, Plaintiff has incurred lost wages
    and benefits, the exact amount to be proven at trial, and Plaintiff will

    continue to have lost income in the future.

                                                               26.
          Defendant's acts were malicious and/or reckless and Defendant
   should be assessed punitive damages in an amount to be determined by                                          a

   jury, which sum is alleged to be $4,000,000.

   Iilt

COMPLAINT AND DEMAND FOR JURY TRIAL                                                                     PAGE -   7

                             GILROY    I NAPOLI I SHORT LAW GROUP
                                             Attorneys at Law
                                   12755 SW 6grh Avenue, Suite 200
                                            Portland, OR 97223
                           Phone    (503) 747-7194     | Fax: (503) 747-2951
                                    Email     ma   iI   (Oons I awo ro u o. co   m
          Case 6:19-cv-01062-MK        Document 1          Filed 07/08/19   Page 8 of 18




                                                  27.

         Plaintiff is entitled to reasonable attorney's fees and expert witness
    fees pursuant to 42 U.S.C. S 1988.

                          SECOND CLAIM FOR RELIEF

                                   (42 U.S.c. $ 2000e)
                     (Title Vll    -   Hostile Work Environment)
                                                  28.

.        Plaintiff realleges paragraphs 1 through 27.
                                                  29.

         Defendant's conduct caused Plaintiff mental stress, humiliation,
    inconvenience and loss of enjoyment of life all to his nonpecuniary loss in
    the amount of $2,000,000.

                                                  30.

         Defendant's conduct was done with reckless indifference to
    Plaintiff's federally protected rights. Defendant should be assessed
    punitive damages in amount of up to $4,000,000.

                                                  31.

         Plaintiff is entitled to recover costs and attorney fees pursuant to 42
    U.S.C. $ 2000e, ef seq.

                              THIRD CLAIM FOR RELIEF

                                (Title Vll       -   Retaliation)
                                                  32.

         Plaintiff realleges paragraphs 1 through 31.

COMPLAINT AND DEMAND FOR JURY          TRIAL                                               PAGE -   8

                              GILROY I NAPOLI   I SHORT LAW GROUP
                                        Attorneys at Law
                               12755 SW 69th Avenue, Suite 2OO
                                      Portland, OR 97223
                          Phone: (503) 747-719A I Fax: (503) 747-2951
                                 Email: mail@onslawqroup.com
          Case 6:19-cv-01062-MK      Document 1           Filed 07/08/19   Page 9 of 18




                                                 33.

          As a result of being discharged, Plaintiff has incurred lost wages
   and benefits, the exact amount to be proven at trial, and Plaintiff will
   continue to have lost income in the future.
                                                 34.

          Defendant's conduct caused Plaintiff mental stress, humiliation,
    inconvenience and loss of enjoyment of life all to his nonpecuniary loss in

   the amount of $2,000,000.
                                                 35.

          Defendant's conduct was done with reckless indifference to
    Plaintiff's federally protected rights. Defendant should be assessed
   punitive damages in an amount of up to $4,000,000.

                                                 36.

          Plaintiff is entitled to recover costs and attorney fees pursuantto 42
   U.S.C. $ 2000e, ef seq.

                           FOURTH CLAIM FOR RELIEF

                          (ORS 659A.030              -   Retaliation)
                                                 37.

          Plaintiff realleges paragraphs 1 through 36.
                                                 38.

          As a result of being discharged, Plaintiff has incurred lost wages
   and benefits, the exact amount to be proven at trial.
   ilil
COMPLAINT AND DEMAND FOR JURY         TRIAL                                               PAGE -   9

                             GILROY I NAPOLI   I SHORT LAW GROUP
                                        Attorneys at Law
                               12755 SW 69th Avenue, Suite 2oO
                                      Portland, OR 97223
                          Phone: (503) 747-719A I Fax: (503) 747-2951
                                 Email: mail@onslawqrouo.com
          Case 6:19-cv-01062-MK          Document 1             Filed 07/08/19    Page 10 of 18




                                                      39.

          Defendant's conduct caused Plaintiff mental stress, humiliation,
    inconvenience and loss of enjoyment of life all to his nonpecuniary loss in

    the amount of $2,000,000.

                                                      40.

          Defendant's conduct was done with reckless indifference to
    Plaintiff's federally protected rights. Defendant should be assessed
    punitive damages in an amount of up to $4,000,000.

                                                      41.

          Plaintiff is entitled to recover costs and attorney fees pursuant to
    oRS 659A.885.
                             FIFTH CLAIM FOR RELIEF
                  (ORS 659A.030             -   Hostile Work Environment)
                                                      42.

          Plaintiff realleges paragraphs 1 through                       41   .




                                                      43.

          As a result of being discharged, Plaintiff has incurred lost wages
    and benefits, the exact amount to be proven at trial.

                                                     44.

          Defendant's conduct caused Plaintiff mental stress, humiliation,
   inconvenience and loss of enjoyment of life all to his nonpecuniary loss                          in

   the amount of $2,000,000.
   llil
COMPLAINT AND DEMAND FOR JURY TRIAL                                                          PAGE   . 1O
                            ctLRoY I NAPOLT I SHORT LAW GROUP
                               ,,
                                    rrru .,ittu"Jl"iu'ui',!lt u',u, oo
                                      Portland, OR 97223
                          Phone: (503) 747-719A I Fax: (503) 747-2951
                                 Email: mail@onslaworouD.com
          Case 6:19-cv-01062-MK      Document 1              Filed 07/08/19   Page 11 of 18




                                                       45.

          Defendant's conduct was done with reckless indifference to

    Plaintiff's federally protected rights. Defendant should be assessed
    punitive damages in an amount of up to $4,000,000.

                                                       46.

          Plaintiff is entitled to recover costs and attorney fees pursuant to
    oRS 659A.885.
                            SIXTH CLAIM FOR RELIEF

                        (ORS 659A.199                  - Whistleblowing)
                                                       47.

          Plaintiff realleges paragraphs 1 through 46.
                                                       48.

          As a result of being discharged, Plaintiff has incurred lost wages
   and benefits, the exact amount to be proven at trial.

                                                       49.

          Defendant's conduct caused Plaintiff mental stress, humiliation,
   inconvenience and loss of enjoyment of life all to his nonpecuniary loss in
   the amount of $2,000,000.
                                                       50.

          Defendant's conduct was done with reckless indifference to
   Plaintiff's federally protected rights. Defendant should be assessed
   punitive damages in an amount of up to $4,000,000.

   ilil
COMPLAINT AND DEMAND FOR JURY            TRIAL                                           PAGE   - 11
                            GTLROY   I   NAPOLT   I   SHORT LAW GROUP
                                          Attorneys at Law
                               12755 SW 69th Avenue, Suite     2Oo
                                      Portland, OR 97223
                          Phone: (503) 747-719A I Fax: (503) 747-2951
                                 Email: mail@anslaworoup.com
          Case 6:19-cv-01062-MK            Document 1             Filed 07/08/19   Page 12 of 18




                                                         51.

          Plaintiff is entitled to recover costs and attorney fees pursuant to
    oRS 659A.885.
                          SEVENTH GLAIM FOR RELIEF

                (ORS 659A.040            -     lnjured Worker Discrimination)
                                                         52.

          Plaintiff realleges paragraphs 1 through 51.
                                                        53.

          As a result of being discharged, Plaintiff has incurred lost wages
    and benefits, the exact amount to be proven at trial.

                                                         54.

          Defendant's conduct caused Plaintiff mental stress, humiliation,
    inconvenience and loss of enjoyment of life all to his nonpecuniary loss                          in

    the amount of $2,000,000.

                                                        55.

          Defendant's conduct was done with reckless indifference to
    Plaintiff's federally protected rights. Defendant should be assessed
    punitive damages in an amount of up to $4,000,000.

                                                        56.

          Plaintiff is entitled to recover costs and attorney fees pursuant to
   oRS 6594.885.
   lill
   lilt

COMPLAINT AND DEMAND FOR JURY TRIAL                                                           PAGE   - 12
                            GILROY       I NAPOLI I SHORT LAW      GROUP
                                               Attorneys at Law
                                  12755 SW 6grh Avenue, Suite 2oo
                                           Portland, OR 97223
                          Phone    (   503 ) 747-7198 | Fax: (503) 747-2951
                                   E   ma it   mail@qnslaworoup.com
          Case 6:19-cv-01062-MK        Document 1           Filed 07/08/19   Page 13 of 18




                           EIGHTH CLAIM FOR RELIEF

               (ORS 659A.109       -   Disabled Worker Discrimination)
                                                  57.

          Plaintiff realleges paragraphs 1 through 56.
                                                 58.

         As a result of being discharged, Plaintiff has incurred lost wages
    and benefits, the exact amount to be proven at trial.

                                                 59.

         Defendant's conduct caused Plaintiff mental stress, humiliation,
    inconvenience and loss of enjoyment of life all to his nonpecuniary loss                   in

    the amount of $2,000,000.

                                                 60.

         Defendant's conduct was done with reckless indifference to
    Plaintiff's federally protected rights. Defendant should be assessed
   punitive damages in an amount of up to $4,000,000.

                                                 61.

         Plaintiff is entitled to recover costs and attorney fees pursuant to
   oRS 659A.885.
                            NINTH CLAIM FOR RELIEF
       (ORS 659A.11211{8     -     Disabled Worker Discrimination/Failure to
                               E   ngage/Accom              m   odate)
                                                 62.
         Plaintiff realleges paragraphs 1 through 61.

COMPLAINT AND DEMAND FOR JURY          TRIAL                                           PAGE   - 13
                            GILROY I NAPOLI   I SHORT LAW GROUP
                                        Attorneys at Law
                               12755 SW 69th Avenue, Suite 200
                                       Portland, OR 97223
                          Phone: (503) 747-7198 | Fax: (503) 747-2951
                                 Email: mail@onslaworouo.com
          Case 6:19-cv-01062-MK      Document 1           Filed 07/08/19   Page 14 of 18




                                                 63.

          As a result of being discharged, Plaintiff has incurred lost wages
    and benefits, the exact amount to be proven at trial.

                                                 64.

          Defendant's conduct caused Plaintiff mental stress, humiliation,
    inconvenience and loss of enjoyment of life all to his nonpecuniary loss in

   the amount of $2,000,000.
                                                 65.

          Defendant's conduct was done with reckless indifference to
    Plaintiff's federally protected rights. Defendant should be assessed
    punitive damages in an amount of up to $4,000,000.

                                                 66.

          Plaintiff is entitled to recover costs and attorney fees pursuant to
   oRS 659A.885.
                            TENTH CLAIM FOR RELIEF

           (ORS 652.355/ORS 653.060             - Wage Gomplaint Retaliation)
                                                 67.

          Plaintiff realleges paragraphs 1 through 66.
                                                 68.

          As a result of being discharged, Plaintiff has incurred lost wages
   and benefits, the exact amount to be proven at trial.
   ilil
   IIII

COMPLAINT AND DEMAND FOR JURY         TRIAL                                           PAGE   -   14
                            GILROY I NAPOLI   I SHORT LAW    GROUP
                                       Attorneys at Law
                               12755 SW 6grh Avenue, Suite   2OO
                                      Portland, OR 97223
                          Phone: (503) 747-7198 | Fax: (503) 747-2951
                                 Email: mail@qnslawqroup.com
          Case 6:19-cv-01062-MK      Document 1           Filed 07/08/19   Page 15 of 18




                                                 69.

          Defendant's conduct caused Plaintiff mental stress, humiliation,
    inconvenience and loss of enjoyment of life all to his nonpecuniary loss in

    the amount of $2,000,000.
                                                 70.

          Defendant's conduct was done with reckless indifference to
    Plaintiff's federally protected rights. Defendant should be assessed
    punitive damages in an amount of up to $4,000,000.

                                                71.

          Plaintiff is entitled to recover costs and attorney fees pursuant to
    oRS 659A.885.
                         ELEVENTH CLAIM FOR RELIEF
                    (659A.355     - Wage Complaint Retaliation)
                                                72.

          Plaintiff realleges paragraphs 1 through 71.
                                                73.

          As a result of being discharged, Plaintiff has incurred lost wages
    and benefits, the exact amount to be proven at trial.

                                                74.

          Defendant's conduct caused Plaintiff mental stress, humiliation,
    inconvenience and loss of enjoyment of life all to his nonpecuniary loss in

   the amount of $2,000,000.
   ilil
COMPLAINT AND DEMAND FOR JURY TRIAL                                                  PAGE   -   15
                            GILROY   I NAPOLI I SHORT LAW GROUP
                                       Attorneys at Law
                               12755 SW 69th Avenue, Suite 2OO
                                     Portland, OR 97223
                          Phone (503) 747-719A I Fax: (503) 747-2951
                                Email mail@onslaworouo.com
          Case 6:19-cv-01062-MK      Document 1            Filed 07/08/19   Page 16 of 18




                                                  75.

          Defendant's conduct was done with reckless indifference to
    Plaintiff's federally protected rights. Defendant should be assessed
    punitive damages in an amount of up to $4,000,000.

                                                  76.

          Plaintiff is entitled to recover costs and attorney fees pursuant to
    oRS 6594.885.
                          TWELVTH CLAIM FOR RELIEF

                 (ORS 653.601 ef seg.             - Oregon        Sick Time Law)
                                                  77.

          Plaintiff realleges paragraphs 1 through 76.
                                                  78.
          As a result of being discharged, Plaintiff has incurred lost wages
    and benefits, the exact amount to be proven at trial.

                                                  79.
          Defendant's conduct caused Plaintiff mental stress, humiliation,
    inconvenience and loss of enjoyment of life all to his nonpecuniary loss                  tn

   the amount of $2,000,000.

                                                  80.

          Defendant's conduct was done with reckless indifference to
    Plaintiff's federally protected rights. Defendant should be assessed
   punitive damages in an amount of up to $4,000,000.

   llil
COMPLAINT AND DEMAND FOR JURY TRIAL                                                   PAGE   - 16
                            GILROY   I NAPOLI   J SHORT LAW GROUP
                                       Attorneys at Law
                               12755 SW 69th Avenue, Suite 200
                                      Portland, OR 97223
                          Phone: (503) 747-7198 I Fax: (503) 747-2951
                                 Email: mail@qnslaworouo.com
            Case 6:19-cv-01062-MK         Document 1            Filed 07/08/19   Page 17 of 18




                                                         81.

             Plaintiff is entitled to recover costs and attorney fees pursuant to
    oRS 6594.885.
                           THIRTEENTH CLAIM FOR RELIEF
          (ORS 659.030(1)(f)    -   Retaliation for Opposing Unlawful Practices)
                                                         82.

             Plaintiff realleges paragraphs 1 through 81.
                                                         83.

            As a result of being discharged, Plaintiff has incurred lost wages
    and benefits, the exact amount to be proven at trial.
                                                     '   84.

             Defendant's conduct caused Plaintiff mental stress, humiliation,
    inconvenience and loss of enjoyment of life all to his nonpecuniary loss                           in

   the amount of $2,000,000.
                                                         85.

            Defendant's conduct was done with reckless indifference to
    Plaintiff's federally protected rights. Defendant should be assessed
    punitive damages in an amount of up to $4,000,000.

                                                         86.

            Plaintiff is entitled to recover costs and attorney fees pursuant to
   oRS 659A.885.
   iltl
   ilil
COMPLAINT AND DEMAND FOR JURY TRIAL                                                         PAGE   -   17
                                 GILROY I NAPOLI   I SHORT LAW   GROUP
                                            Attorneys at Law
                                    12755 SW 6gth Avenue, Suite 200
                                           Portland, OR 97223
                               Phone: (503) 747-7198 | Fax: (503) 747-2951
                                      Email: mail@qnslaworoup.com
         Case 6:19-cv-01062-MK         Document 1             Filed 07/08/19   Page 18 of 18




                                    PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for judgment against Defendant as

   follows:

         1. For permanent injunctive relief enjoining Defendant, its officers,
              employees and agents from engaging in any discrimination;
         2. Economic damages, including past and future wage loss, in an
              amount to be determined at trial,

         3. Non-economic damages of $2,000,000 for each claim;
         4. Punitive damages in the amount of $4,000,000 for each                        claim;

         5. Reasonable costs and attorney fees;                      and

         6. For such other and further relief as the.Court may deem just                       and

              equitable.

         DATED this 8th day of July 2019.

                                        GTLROY INAPOLT ISHORT LAW GROUP


                                        /s/ Jeff Napoli
                                       JEFF NAPOLI, OSB #990868
                                       Attorney for Plaintiff




COMPLAINT AND DEMAND FOR JURY TRIAL                                                       PAGE    - 18
                             GILROY I NAPOLI    I SHORT LAW     GROUP
                                          Attorneys at Law
                                1   2755 SW 6gth Avenue, Suite 200
                                         Portland, OR 97223
                           Phone: (503) 747-7194 | Fax: (503) 747-2951
                                  Email: mail@qnslawqrouo.com
